Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 19 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention of the lead object and following object being vehicles, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/01/2022.
As a note to the applicant in the response filed 08/01/2022 applicant indicated claims 1-15, and 17 as the claims drawn to the elected invention. This leaves claims 16, and 18-20; a review of these other claims shows that claims 16, 18, and 20 are also drawn to the elected invention, as such they will also be treated on their merits in following rejection(s). Claim 20 is a method version of claim 1’s system. And claim 16 explicitly claims that the following target is a person and following object a cart (i.e. the elected invention), additionally claim 17 is elected by the applicant, as claim 17 depends on claim 16 by necessity claim 16 would also be drawn to the claimed invention. Claim 18 depends on claim 17 and is directed to determining a change in direction of the human, as claim 18 also depends on claim 16 (through claim 17’s dependency) it is also directed to the human and cart embodiment. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/22/2020 was filed before the first action on the merits of the claims.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
Regarding Claim 14, claim 14 currently recites “wherein in a case where the following target makes the change in direction after stopping for a predetermined period and the magnitude of the change in direction is equal to or greater than a first threshold value”, currently under BRI the limitation “ after stopping for a predetermined period” doesn’t actually provide any limitation to the claim language.  Currently the claim language doesn’t demand that the following cart recognize this time period/use it in calculation. Thus if a piece of prior art always moves closer (follows) to the target after detecting “magnitude of the change in direction is equal to or greater than a first threshold value” (no matter if the follow target is/was stopped for a period of time) it would teach the claim. (i.e. if a cart follows an target when the “magnitude of the change in direction is equal to or greater than a first threshold value” then it would teach claim 14, no mention of the target having been stopped for a predetermined time period would be needed)
	From applicant’s spec [0154] it appears that claim 14 is a more generalized version of the disclosed cart loading function(s). While the claims are read in light of the specification, limitation cannot be imparted from the specification into the claims if the claim language doesn’t require such.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7, 11-18, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 10180683 B1, “Robotic Platform Configured To Identify Obstacles And Follow A User Device”, Libman et al.
	Regarding Claim 1, Libman et al teaches “. A following target identification system for identifying a following target of a moving object configured to move autonomously, comprising: a portable information generation terminal having a wireless communication function and configured to generate following target information about a movement of the following target in a state where the information generation terminal is carried by the following target: a communication unit included in the moving object and configured to receive the following target information sent from the information generation terminal via wireless communication with the information generation terminal: and a following control unit included in the moving object and configured to determine a position of the following target based on the following target information.”(Column 3, lines 36-65, “) Additionally, in certain implementations, data received from the various sensors (e.g., accelerometers, gyroscopes, tilt, etc.) integrated within an associated user device (e.g., a smartphone, smartwatch, tablet, wearable device, etc.) can be provided to and/or processed in conjunction with the robotic platform in order to calculate (based on, for example, the sensor data originating at the user's smartphone and sensor data originating at the robotic platform) the angle of the position of the user device (smartphone, tablet, smartwatch, etc.) in relation to the robotic platform. For example, in certain implementations the referenced determination can adjust various aspects of the operation of the robotic platform in order to ensure that the associated object (e.g., a suitcase) and the user device (e.g., smartphone) remain oriented at a specific ratio in relation to one another while the robotic platform is ‘following’ the user (e.g., while walking). By way of further example, in order to adjust the speed of the object (e.g., a suitcase), inputs originating at the sensors of the user device and/or the robotic platform can be processed, e.g., using various computer vision/machine learning techniques, such as in order to locate the user.”)
	Regarding Claim 2, Libman et al teaches “The following target identification system according to claim 1, wherein the information generation terminal is configured to acquire a speed”(Column 10-11, lines 60-05, “With respect to the accelerometer data, the described technologies can be configured to recognize user motion by extracting and analyzing the built in accelerometer data, and the algorithm defines an up and low thresholds that represents walking. The low threshold can be configured to eliminated “noise” so it won't be interpreted as walking and the high threshold can prevent wrong interpretation as well (for example the user moved the phone very fast), the algorithm can define when the user made a step, count it and transform it into an average speed. In certain implementations, in each time interval the phone can transfer the user's speed.” Here gives speed acquisition from the mobile device);” and an angular velocity”(Column 10, lines 33-40, “The Gyros data be an x,y,z vectorial representation of the smartphone's position. Using vector matrix transform method the algorithm can make sure that no matter what the smartphone's position is, the perpendicular vector to the user's front body side will be calculated. In addition, the algorithm can detect the smartphone's angular change and store the angle in its data base, meaning that we have the user's heading vector and angular changes.” Here teaches angular velocity (angular change) “);” of the following target and send the speed and the angular velocity to the communication unit as the following target information, and the following control unit is configured to determine the position of the following target by estimating the position of the following target based on the speed and the angular velocity.”(Column 6, lines 52-55, “When the “follow me” function is activated, the various techniques described herein can be employed (e.g., at the device and/or the platform). The luggage can await data input from the user's smartphone and the app can determine/extract the current angle of the device based on inputs originating from the device's sensors (e.g., gyroscopes and compass) and transmit these value(s) to the luggage side.” Here gives the sending of the mobile terminal’s information to the luggage such that it follows/determine the position (relative position/angle) of the user it is following)
	Regarding Claim 3, Libman et al teaches “The following target identification system according to claim 1, wherein the information generation terminal is configured to acquire a speed”( Column 10-11, lines 60-05, “With respect to the accelerometer data, the described technologies can be configured to recognize user motion by extracting and analyzing the built in accelerometer data, and the algorithm defines an up and low thresholds that represents walking. The low threshold can be configured to eliminated “noise” so it won't be interpreted as walking and the high threshold can prevent wrong interpretation as well (for example the user moved the phone very fast), the algorithm can define when the user made a step, count it and transform it into an average speed. In certain implementations, in each time interval the phone can transfer the user's speed.” Here gives speed acquisition from the mobile device);” and an angular velocity”( Column 10, lines 33-40, “The Gyros data be an x,y,z vectorial representation of the smartphone's position. Using vector matrix transform method the algorithm can make sure that no matter what the smartphone's position is, the perpendicular vector to the user's front body side will be calculated. In addition, the algorithm can detect the smartphone's angular change and store the angle in its data base, meaning that we have the user's heading vector and angular changes.” Here teaches angular velocity (angular change));” of the following target, calculate the position of the following target based on the speed and the angular velocity, and send the position of the following target to the communication unit as the following target information.”( Column 6, lines 52-55, “When the “follow me” function is activated, the various techniques described herein can be employed (e.g., at the device and/or the platform). The luggage can await data input from the user's smartphone and the app can determine/extract the current angle of the device based on inputs originating from the device's sensors (e.g., gyroscopes and compass) and transmit these value(s) to the luggage side.” Here gives the sending of the mobile terminal’s information to the luggage such that it follows/determine the position (relative position/angle) of the user it is following)
	Regarding Claim 5, Libman teaches “The following target identification system according to claim 1, further comprising an optical measurement unit included in the moving object and configured to detect one or plural objects present in a moving direction of the moving object and thereby generate object detection information about each of the objects, wherein the following control unit is configured to determine the position of the following target based on the object detection information.”(Column 2, lines 58 to column 3, line 11, “In certain implementations, when the robotic platform is activated, various sensors (e.g., infrared (IR), ultrasonic, camera etc.) that are integrated within the referenced platform can be configured to scan the periphery of the platform and/or the periphery of the object (e.g., a suitcase) with respect to which the platform is integrated in order to identify various obstacles that may be present, e.g., in front of and/or in the path of the object/platform. For example, in certain implementations infrared signals, ultrasonic signals, etc. can be broadcast/transmitted and then received (e.g., by the integrated sensors). Upon detecting the presence of an obstacle using the referenced technique, the platform can be configured to then initiate and/or utilize various computer vision techniques and/or visual sensors (or both) in order to further identify and avoid the referenced obstacle. For example, as shown in FIG. 1, a camera 102 (which may be integrated within the robotic platform 100, as described herein) can be activated and can begin to capture images, video, etc. The captured images can then be processed in order to identify/define the obstacles present in the captured image(s) by width.”)
	Regarding Claim 7, Libman teaches “The following target identification system according to claim 5, wherein the following control unit is configured to determine the position of the following target by calculating a weighted average of a first position of the following target estimated based on the following target information and a second position of the following target estimated based on the object detection information.”(Column 9, lines 45-52, “By re building the user's path (speed and angle) combined with computer vision that can recognize the user, the described technologies can use a statistical algorithm that allows the robot to find the user in different environments under different environmental conditions, thereby reducing searching time, expensive and complicated hardware and electronics and changing the way robots interact with humans and with the environment.” Here teaches the combining of the user’s path (following target information/data from the mobile terminal) with computer vision (object detection information) using a statistical algorithm (weighted average) )
	Regarding Claim 11, Libman teaches “The following target identification system according to claim 2, wherein the following target is a person, and the moving object is a cart used by the person.”(Column 5, lines 38-48, “For example—a shopping cart at the supermarket that integrates the robotic platform can integrate techniques that can process and determine a user's habits (e.g., in real time) and also generate and provide offers, e.g., of products complementary to the ones that he has already chosen (e.g., by sending the offer to the user's device, e.g., within the app referenced herein and/or a third party app). In certain implementations the shopping cart can also be configured to lead the user to a product that he is looking for (e.g., using the techniques described herein).”)
	Regarding Claim 12, Libman teaches “The following target identification system according to claim 11, wherein the following control unit is configured to acquire the angular velocity around a central axis of the person based on the following target information, and in a case where the angular velocity around the central axis of the person is equal to or greater than a prescribed threshold value or in a case where a changing amount of an angle around the central axis of the person is equal to or greater than a prescribed other threshold value, the following control unit determines that the following target has made a change in direction.”( Column 10-11, lines 61-05, “With respect to the accelerometer data, the described technologies can be configured to recognize user motion by extracting and analyzing the built in accelerometer data, and the algorithm defines an up and low thresholds that represents walking. The low threshold can be configured to eliminated “noise” so it won't be interpreted as walking and the high threshold can prevent wrong” Here gives a low threshold in which when the data (angular velocity/motion) is above it the user is recognized as moving/changing direction.)
	Regarding Claim 13, Libman teaches “The following target identification system according to claim 12, further comprising a movement control unit included in the moving object and configured to control a moving operation of the moving object, wherein the following control unit is configured to calculate magnitude of the change in direction based on the angular velocity, and the movement control unit is configured to control a following operation of the moving object based on the magnitude of the change in direction.”(Column 10, lines 28-40, “By way of further illustration, when the user presses the “Follow Me” button, the referenced app can start to run on the background of the user's smart device. One option is that the algorithm will extract data from the user's smart device built in sensors such as; Gyros, Accelerometers and Camera.  The Gyros data be an x,y,z vectorial representation of the smartphone's position. Using vector matrix transform method the algorithm can make sure that no matter what the smartphone's position is, the perpendicular vector to the user's front body side will be calculated. In addition, the algorithm can detect the smartphone's angular change and store the angle in its data base, meaning that we have the user's heading vector and angular changes.” Here gives calculation of heading (change of direction) and following based on it)
	Regarding Claim 14, Libman teaches “The following target identification system according to claim 13, wherein in a case where the following target makes the change in direction after stopping for a predetermined period and the magnitude of the change in direction is equal to or greater than a first threshold value, the movement control unit controls the moving operation of the moving object such that the moving object approaches the following target.”(Column 10-11, lines 61-05, “With respect to the accelerometer data, the described technologies can be configured to recognize user motion by extracting and analyzing the built in accelerometer data, and the algorithm defines an up and low thresholds that represents walking. The low threshold can be configured to eliminated “noise” so it won't be interpreted as walking and the high threshold can prevent wrong interpretation as well (for example the user moved the phone very fast), the algorithm can define when the user made a step, count it and transform it into an average speed. In certain implementations, in each time interval the phone can transfer the user's speed.” Here teaches a lower threshold with which when the accelerometer data is above the user is defined as walking/moving, which would in turn cause the robot to follow “approach” the user. While there is no explicit mention of the user waiting/recognition that the user hasn’t moved for a particular amount of time, currently the plain meaning of the claim isn’t claiming any sort of recognition of this wait time, only that a user had/is not moving. As such Libman et al would perform following of a user if they start to move after having stood still for a period of time.)
	Regarding Claim 15, Libman teaches “The following target identification system according to claim 14, wherein in a case where the magnitude of the change in direction is equal to or greater than a second threshold value that is greater than the first threshold value, the movement control unit controls the moving operation of the moving object such that a movement of the moving object toward the following target is stopped.”( Column 10-11, lines 61-05, “With respect to the accelerometer data, the described technologies can be configured to recognize user motion by extracting and analyzing the built in accelerometer data, and the algorithm defines an up and low thresholds that represents walking. The low threshold can be configured to eliminated “noise” so it won't be interpreted as walking and the high threshold can prevent wrong interpretation as well (for example the user moved the phone very fast), the algorithm can define when the user made a step, count it and transform it into an average speed. In certain implementations, in each time interval the phone can transfer the user's speed.” Here teaches a “high threshold” (second threshold value higher than the first) in which if the accelometer data is above it, the data is recognized as not walking/movement but instead moving of only the phone, the device at which point would determine that target isn’t moving and hence wouldn’t move to follow)
	Regarding Claim 16, Libman teaches “The following target identification system according to claim 3, wherein the following target is a person, and the moving object is a cart used by the person.”( Column 5, lines 38-48, “For example—a shopping cart at the supermarket that integrates the robotic platform can integrate techniques that can process and determine a user's habits (e.g., in real time) and also generate and provide offers, e.g., of products complementary to the ones that he has already chosen (e.g., by sending the offer to the user's device, e.g., within the app referenced herein and/or a third party app). In certain implementations the shopping cart can also be configured to lead the user to a product that he is looking for (e.g., using the techniques described herein).”))
	Regarding Claim 17, Libman teaches “The following target identification system according to claim 16, wherein the following control unit is configured to acquire the angular velocity around a central axis of the person based on the following target information, and in a case where the angular velocity around the central axis of the person is equal to or greater than a prescribed threshold value or in a case where a changing amount of an angle around the central axis of the person is equal to or greater than a prescribed other threshold value, the following control unit determines that the following target has made a change in direction.” (Column 10-11, lines 61-05, “With respect to the accelerometer data, the described technologies can be configured to recognize user motion by extracting and analyzing the built in accelerometer data, and the algorithm defines an up and low thresholds that represents walking. The low threshold can be configured to eliminated “noise” so it won't be interpreted as walking and the high threshold can prevent wrong” Here gives a low threshold in which when the data (angular velocity/motion) is above it the user is recognized as moving/changing direction)
	Regarding Claim 18, Libman teaches “The following target identification system according to claim 17, further comprising a movement control unit included in the moving object and configured to control a moving operation of the moving object, wherein the following control unit is configured to calculate magnitude of the change in direction based on the angular velocity, and the movement control unit is configured to control a following operation of the moving object based on the magnitude of the change in direction.”( Column 10, lines 28-40, “By way of further illustration, when the user presses the “Follow Me” button, the referenced app can start to run on the background of the user's smart device. One option is that the algorithm will extract data from the user's smart device built in sensors such as; Gyros, Accelerometers and Camera.  The Gyros data be an x,y,z vectorial representation of the smartphone's position. Using vector matrix transform method the algorithm can make sure that no matter what the smartphone's position is, the perpendicular vector to the user's front body side will be calculated. In addition, the algorithm can detect the smartphone's angular change and store the angle in its data base, meaning that we have the user's heading vector and angular changes.” Here gives calculation of heading (change of direction) and following based on it)
	Regarding Claim 20, claim 20 is a method version of claim 1, thus its grounds of rejection are identical to claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Libman as applied to claim 5 above, and further in view of US 20180335786 A1, Ding et al, “AUTOMATIC TRACKING SHOPPING CART”.
	Regarding Claim 6, while Libman teaches the recognition and following of a user based on a visual camera system, and that in particular it is nearby potential objects which would be the user (Column 8, lines 41-57, “(58) The user will stand by the platform, luggage, etc., and can press the “Follow Me” button on his app (then the robot's camera/cameras can identify the specific user). One option is finding a person that holds a smartphone in the near field other option is transmitting IR beam from the smartphone that can be recognized by the robot, another option is standing in the front/back side of the robot, after the user presses the “Follow Me” button the various sensors on the platform, luggage, etc. can look for a close shape that is structured as the possible user (recognizing legs, clothing, shoes, etc.), thereby giving a certain degree of probability that the person in front the robot is the user. The robot can send the user the recognized photo and the user can approve (e.g., via the app) that the person on the picture is the real person that the robot should follow. Then the robot can take a photo/short video of the user and build a profile/database that is stored in its internal memory.”)
	Libman however fails to explicitly disclose that it is the closest object/person which is selected as the follow target as part of its pairing/registration. 
Ding et al teaches a pairing mode which includes selecting the closest person as the follow target. ([0038] ” When the shopping cart is used for the first time (i.e., in the registration mode) (defined as the first frame), it is necessary to identify the target object firstly and then determine the target characteristics. In one embodiment, the user inputs, by the console, an instruction indicating that a new target object needs to be determined. The target determination module 210 determines a human target in the collected color image which is closest to the shopping cart as the target object in conjunction with the collected color image and the depth image, based on the instruction received by the console indicating that a new target object needs to be determined.”)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the application to modify Libman et al to use the registration mode of Ding et al as part of the pairing process/connecting between the mobile luggage/cart and the user. This modification would be obvious under the KSR rational “Simple Substitution of One Known Element for Another To Obtain Predictable Results”. (I) Libman teaches a base device of a automatically following cart, which includes following target recognition using onboard cameras of the cart. Libman however fails to teach that it is the closest target in the image which is/should be selected as the following target. (II) Ding et al teaches a different automatically following cart, which includes explicit teachings that as part of the registration (pairing) process that the imaging device on the cart selects the closest person as the following target. (III) Both Libman and Ding disclose pairing of the user device/terminal with the moving cart (Libman Column 6, lines 37-41, “The Luggage (e.g., the platform) then awaits BLE (Bluetooth low energy) connectivity from the user's device (e.g., smartphone. Upon activating an accompanying app at the smartphone, the smartphone and the luggage (e.g., the platform) can be connected via Bluetooth communication.”) and (Ding [0038] “When the shopping cart is used for the first time (i.e., in the registration mode) (defined as the first frame), it is necessary to identify the target object firstly and then determine the target characteristics. In one embodiment, the user inputs, by the console, an instruction indicating that a new target object needs to be determined. The target determination module 210 determines a human target in the collected color image which is closest to the shopping cart as the target object in conjunction with the collected color image and the depth image, based on the instruction received by the console indicating that a new target object needs to be determined.”) as such the substitution is merely exchanging on registration mode/method for another. The implementation isn’t changing the underlying function/purpose of the registration mode taught in Ding (i.e. to identify the target). As such there is no suggestion that the substitution would result in un-expected or non-predictable improvements. (IV) Lastly while Libman et al doesn’t explicitly disclose that the closest person should be selected, Libman et al already discloses target selectio/recognition via camera imaging  (Column 8, lines 41-52, “The user will stand by the platform, luggage, etc., and can press the “Follow Me” button on his app (then the robot's camera/cameras can identify the specific user). One option is finding a person that holds a smartphone in the near field other option is transmitting IR beam from the smartphone that can be recognized by the robot, another option is standing in the front/back side of the robot, after the user presses the “Follow Me” button the various sensors on the platform, luggage, etc. can look for a close shape that is structured as the possible user (recognizing legs, clothing, shoes, etc.), thereby giving a certain degree of probability that the person in front the robot is the user”) as such Libman already discloses the physical components and capability to perform the method of Ding et al (i.e. no physical changes/modification would be needed) and further Libman has a implicit recognition of the same parameters/target selection criteria of Ding et al (i.e. that in the registration/pairing mode the target in the image will likely be close to the camera’s of the cart.) As such the modification wouldn’t be against the spirit of Libman et al.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Libman et al and common knowledge of sensor (official notice).
	Regarding Claim 8, Libman teaches sensor fusion (of visual and imu) for determining a position (weighted average) of the follow target (Column 9, lines 13-27, “The described technologies can utilize the described data that is mentioned above (azimuth, acceleration, BT RSSI, Vision, etc.) to generate a statistical decision of where the user is positioned currently or where are the biggest chances to find him, that will reduce the running time of the algorithm and will allow fluid “follow me” function. When the match is determined the robot can move on that direction. If the robot senses low light/dark conditions it can send an alert to the smart device (using communication protocol, such as: serial BT protocol), and the referenced app can automatically activate all/part of the smart device transmitters such as IR beam, Ultrasonic sounds, BT RSSI etc. This fusion can allow the robot to keep the “follow me” motion by using triangulation or other methodologies.”) However Libman is mute as to the IMU having a cumulative error and the visual have a inherent error. 
	Official notice is taken that such error types however are inherent to the sensor systems by their very nature/function. IMU’s are function by estimating a new/current state based on past readings/estimated states, the error of one calculation affecting/building into the next (i.e. drift). As such IMU’s error/uncertainty in their sensor measurements is always a cumulative error. Visual sensors errors/derived are based on environmental conditions (which for the indoor environment of Libman would be relatively constant), and the optical characteristics of the camera (focal length, lens, etc) as such the error derived from a camera for a given environment are constant/inherent to the structural characteristics/components of the camera sensor. As such one of ordinary skill in the art when implementing the “statistical decision” (position determination) of the following target would naturally account/weight for the drift of the imu sensor(s) (cumulative error) and the known error (inherent error) from the camera sensor(s). As such while Libman doesn’t explicitly disclose the error types as claimed, one of ordinary skill in the art with would have knowledge of how the sensors (imu and visual) functioning and would implement/assign those types of errors/uncertainty in to the sensors.
Allowable Subject Matter
Claims 4, 9-10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Additionally the specification discloses allowable subject-matter/concepts in paragraphs [00153]-[00159]
The following is a statement of reasons for the indication of allowable subject matter:
	Regarding Claim 4, no prior art was found to teach setting the targets position, as the initial position of the cart (moving object) when the pairing process in complete. While pairing processes (and position determination) are found in the prior art, these references determine a relative position/distance of the following object to the target object, not setting that the following object’s position is the target object’s position.
	Regarding Claim 9, no prior art was found that for a following cart that when the two calculated positions of the follow target disagree to a certain extent (above a threshold) that the imu/inertial derived position should be used and/or that the visual sensor position is thrown out/ignored for the calculation.
	Regarding Claim 10, no prior art was found to specifically teach that when the difference between the two calculated positions fall back below a threshold that the weight of the first position (imu position) should be lowered compared to value it was at before the two calculated position went above the threshold. 
  	Additionally The specification discloses method/system functions for loading the cart ( specifically [00153]-[00159]) for recognizing/determining that the cart should approach the user to allow them to load items. While there are currently claim elements which generally allude to this function (e.g.  claim 8) currently these claims are on a general/broad enough level that data filtering/processing techniques would read on BRI; e.g. filtering of angular velocity to not use low value velocities (noise filtering) to allow for smoother travel/reliability would read on the threshold claims. Claim amendments detailing/limiting the claims to the more specific loading function/adaptation would most likely be found allowable. (Pending a BRI/plain meaning search of any such claim amendments). *While claim 8 does recite that the cart moves “closer”; BRI of “closer” would include just following the user, adding language to the claim to make clear the moving closer isn’t the following function of the cart be instead a item loading function would help integrate/make clear the subject matter of the specification being integrated into the claims.
	In terms of prior found, the closest piece of prior art which teaches this “loading” function/recognition is US 20200218254 A1. However US 20200218254 A1 teaches recognition of the shopper waiting and/or turning around in the context of being lost/looking for a product, and in response guides the shopper to the location/item, not approaching such that item can be loaded into the cart. As such while US 20200218254 A1 teaches recognition of the similar parameters, the end result and principles of operation for US 20200218254 A1 is different than the invention disclosed in the applicant’s specification.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. NPL “Robust Heading Estimation for Indoor Pedestrian Navigation
Using Unconstrained Smartphones”; US 20100002908 A1; US 20140039676 A1; CN 105867380 A; US 20160261698 A1; US 20170003682 A1; US 9643638 B1; US 20180129872 A1; US 20180181137 A1; US 20180245927 A1;
	“Robust Heading Estimation for Indoor Pedestrian Navigation
Using Unconstrained Smartphones” teaches the data processing/theory for determining user motion based on data derived from a mobile phone. Includes teachings for determining of motion states (Position change, hand movement (moving of phone but not user), and turning of the user (direction change)) based on threshold values/parameters including Acceleration, Yaw, roll, etc. Could be used as additional teachings/modification for additional adaptions for accurately tracking/predicting a human’s path.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392. The examiner can normally be reached Mon-Thurs 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH M DUNNE/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661